84511: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13703: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84511


Short Caption:O'KEEFE (BRIAN) VS. STATECourt:Supreme Court


Related Case(s):44372, 44644, 48673, 49329, 65040, 66785, 77797, 77797-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A783689Clark Co. - Eighth Judicial District - C202793Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantBrian Kerry O'Keefe
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


04/07/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


04/07/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (A783689) (SC)22-10825




04/07/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (C202793) (SC)22-10826




04/11/2022Notice of Appeal DocumentsFiled District Court Minutes. (Sealed) (SC)


04/29/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-13703




05/10/2022Filing FeeRehearing Filing Fee Waived. Criminal. (SC)


05/10/2022Post-Judgment PetitionFiled Appellant's Proper Person Petition for Rehearing. (Ex Parte Motion (NRAP 27) to Reinstate Appeal under NRS 176.555 where District Court had Denied Omnibus Motion with Motion to Vacate as Alternative Form of Relief Filed First Manifested by Case Appeal Statement Providing Jurisdiction to Hear Timely Appeal (NRAP 4(b)) (SC)22-14891




05/24/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)22-16434




06/20/2022RemittiturIssued Remittitur. (SC)22-19380




06/20/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 21, 2022. (SC)22-19380





Combined Case View